Citation Nr: 0503237	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955 and April 1955 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for tinnitus, with a 
noncompensable evaluation, effective December 30, 1993.  The 
veteran perfected an appeal.  By rating decision in June 
2000, the RO assigned an initial evaluation of 10 percent for 
service-connected tinnitus, effective December 30, 1993.  The 
veteran continued his appeal and testified at an RO hearing 
in July 2001.

In April 2003, the U.S. Court of Appeals for Veteran's Claims 
(CAVC) granted a joint motion for remand and vacated an 
August 2002 Board decision denying an evaluation in excess of 
10 percent for service-connected tinnitus.  (The Board also 
denied compensable evaluation for bilateral hearing loss in 
the August 2002 decision; however, the veteran did not 
contest this decision.)  The case was remanded because the 
Board did not provide adequate reasons and bases for finding 
that the duty to notify had been satisfied under the 
Veteran's Claims Assistance Act of 2000 ("VCAA"); nor 
considered all potentially applicable provisions of law and 
regulation with regard to whether the veteran could receive 
separate ratings for service-connected tinnitus.  The Board 
subsequently remanded the case to the RO in January 2004 for 
further development.  The Board finds that the RO 
sufficiently addressed the deficiencies presented in the 
Board remand, and the case is properly before the Board.


FINDING OF FACT

The veteran is in receipt of a 10 percent rating for service-
connected tinnitus.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104(c) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.87, Diagnostic Code 6260 (2004), and Diagnostic Code 
6260 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994); 
VAOPGCPREC 2-03 (May 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed July 
1994 rating decision, a July 1994 statement of the case 
(SOC), and supplemental statements of the case (SSOC's) dated 
in September 1995, June 2000, January 2002, June 2004, and 
September 2004.  These documents discussed the pertinent 
evidence, and the laws and regulations related to claims for 
service connection and an increased rating for tinnitus, and 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the SSOC's, 
and March 2004 notice letter complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a July 1994 rating decision, the RO granted 
service connection for tinnitus and assigned a noncompensable 
evaluation.  In November 2000, the VCAA was passed.  In March 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the second 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, during the course of this appeal, VA 
General Counsel concluded that under 38 U.S.C.A. § 5103(a), 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for service-connected 
tinnitus.  VAOPGCPREC 2-04.  The reasoning is that there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current and 
previous versions of Diagnostic Code (DC) 6260.  See 
VAOPGCPREC 5-04.

Thus, the Board finds that VA's duty to notify the veteran 
has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA outpatient treatment reports dated in June 
1994, February 1997, and September 1998.  The Board finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 1995, June 
2001, and March 2004, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
an increased rating is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

In July 1994, the RO granted service connection for tinnitus, 
effective December 30, 1993.  The veteran perfected an 
appeal, and in June 2000, the RO assigned an initial 
evaluation of 10 percent for service-connected tinnitus.  The 
veteran appeals this action, as well.

The veteran submitted written correspondence in June 2001, in 
which he states that he continues to hear constant noise in 
his ears, sometimes waking him at night and keeping him awake 
for hours.  In a June 2001 RO hearing, the veteran testified 
that he retired in part because of his hearing loss.  The 
veteran submitted a May 2004 statement, in which he 
characterized the noise as like a diesel truck engine, 
similar to the noise exposure he experienced near the engine 
room in service.  He also notes that he constantly hears a 
ringing and chirping noise in his ears.  He states that his 
tinnitus has drastically increased in the last two to three 
years, so that he has major difficulty understanding what is 
being said at church, on television, the movies, or when 
someone is trying to talk to him.  He states that he would 
rate his tinnitus as a 7 or 8 out of 10 at night and a 5 out 
of 10 during the day.  His wife also submitted a statement in 
May 2004, in which she confirmed the veteran's assertions 
that the noise in his ears makes it difficult for him to 
sleep at night.  In addition, in the April 2003 joint motion 
for remand granted by the CAVC, the veteran's representative 
argued that the service-connected bilateral tinnitus should 
be rated separately for each ear.  In sum, the veteran 
contends both, that his service-connected tinnitus is more 
severe than a 10 percent rating affords and that he should 
receive separate ratings for each ear.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim in December 1993, Diagnostic 
Code 6260 provided a maximum 10 percent rating for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1993).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code include the following:  Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).  

The veteran's representative argues that the veteran is 
entitled to separate 10 percent ratings for each ear because 
his tinnitus is bilateral in nature.  He asserts that 38 
C.F.R. § 4.25 requires rating his tinnitus separately for 
each ear, as that provision provides, in pertinent part, that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidents, 
etc., are to be rated separately[,] as are all other 
disabling conditions, if any."  See 38 C.F.R. § 4.25(b) 
(2004).  The veteran's representative also argued in the 
January 2005 post-remand brief that because 67 Fed. Reg. 
59,033 (2002) noted that the amendments to prohibit separate 
evaluation for tinnitus were necessary to "avoid any 
possible misunderstanding," this established ambiguity of 
previous versions of Diagnostic Code 6260.

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. § 
4.87, Diagnostic Code 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran's representative contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus, which arises from the brain, 
not the ears.  Thus, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Further, the regulatory changes to the 
rating schedule involved no substantive change and did no 
more than incorporate a standard practice of VA to award a 
single evaluation to tinnitus, even if bilateral.  The Board 
finds that since the revised rating criteria do not produce 
retroactive effects, VA must apply the new provisions of 
Diagnostic Code 6260 from the effective date of June 13, 
2003.  The Board notes that it is clear in the new provisions 
of Diagnostic Code 6260 that such provisions are effective 
from June 13, 2003.  The Board also notes that VAOPGCPREC 2- 
2003 specifically indicates that it is for application in 
cases arising both before and after the 1999 amendment to the 
rating criteria for tinnitus. Therefore, for the purpose of 
rating tinnitus, the perception of sound in one or both ears 
is irrelevant and the assignment of separate ratings based on 
each ear is impermissible, even under the old version of the 
rating criteria.  See VAOPGCPREC 2-2003.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and left ear is not appropriate.

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy, VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged 
ratings" are inapplicable in this case, as the veteran is 
already in receipt of the maximum schedular rating for 
tinnitus.  

The Board also considered whether the veteran's tinnitus 
could be combined with an evaluation under Diagnostic Codes 
6100, 6200, and 6204 unless tinnitus supports a separate 
evaluation under one of these codes.  The Board observes that 
the veteran is currently service-connected for bilateral 
hearing loss under Diagnostic Code 6100 and assigned a 
noncompensable evaluation.  Thus, combination with Diagnostic 
Code 6100 is not applicable.  Diagnostic Code 6200 allows a 
10 percent evaluation for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma.  The medical records and most 
recent VA examination do not show findings or diagnoses of 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma.  Accordingly, a combined evaluation with 
Diagnostic Code 6200 is not for application.  Under 
Diagnostic Code 6204, a 10 percent evaluation is warranted 
for peripheral vestibular disorders with occasional 
dizziness.  A 30 percent evaluation is warranted for 
peripheral vestibular disorders with dizziness and occasional 
staggering.  On review, the veteran has not complained of and 
medical records do not show findings or diagnoses of 
occasional dizziness or staggering.  Accordingly, a combined 
evaluation with Diagnostic Code 6204 is not for application.  

The Board also has considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
evidence of record, however, does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  Although the veteran 
noted in the June 2001 RO hearing that he retired in part due 
to hearing loss, there is no indication that tinnitus alone 
markedly interferes with employment, or that the condition 
ever has required frequent hospitalization, as to render 
impractical the application of schedular standards.  
Accordingly, referral of the case to appropriate VA 
officials, for consideration of an extra-schedular rating, is 
not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).
 
In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
higher than 10 percent for service-connected tinnitus.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus is denied.  



	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


